Name: COMMISSION REGULATION (EEC) No 2929/93 of 25 October 1993 amending Regulation (EEC) No 223/90 as regards the rate of Community part-financing applicable in Greece, Italy and the United Kingdom (Northern Ireland) for the measures referred to in Regulation (EEC) No 2328/91
 Type: Regulation
 Subject Matter: agricultural structures and production;  Europe;  EU finance;  financing and investment
 Date Published: nan

 26. 10. 93 Official Journal of the European Communities No L 265/7 COMMISSION REGULATION (EEC) No 2929191 of 25 October 1993 amending Regulation (EEC) No 223/90 as regards the rate of Community part-financing applicable in Greece, Italy and the United Kingdom (Northern Ireland) for the measures referred to in Regulation (EEC) No 2328/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2328/91 of 15 July 1991 on improving the efficiency of agricul ­ tural structures ('), as last amended by Regulation (EEC) No 1992/93 (2), and in particular Article 31 (2) thereof, Whereas the rate of Community part-financing for the measures referred to in Regulation (EEC) No 2328/91 is fixed by Regulation (EEC) No 223/90 (2), as last amended by Regulation (EEC) No 3588/92 (3) ; whereas that rate should be raised to 75 % for expenditure for 1993 in respect of the compensatory allowances granted in Greece and in the regions of Italy covered by Objective 1 pursuant to Artice 17 of Regulation (EEC) No 2328/91 and to 65 % for expenditure in the United Kingdom (Northern Ireland) for 1992 and 1993 for all the measures referred to in Regulation (EEC) No 2328/91 ; whereas the increases are justified by the need to improve implemen ­ tation of the measures concerned in the corresponding Community support frameworks ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 223/90, all the indents and rates are replaced by the following : '  Portugal, Greece (compensatory allowances), Italy (compensatory allowances) 75 %  Greece (other measures), Ireland, United Kingdom (Northern Ireland) 65 %  France (overseas departments) 60 %  France (Corsica), Italy (other measures), Spain 50 %\ Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 shall apply to expenditure in Greece and Italy for 1993 and to expenditure in the United Kingdom (Northern Ireland) for 1992 and 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 218 , 6. 8 . 1991 , p. 1 . (2) OJ No L 182, 24. 7. 1993, p . 12. O OJ No L 22, 27. 1 . 1990, p. 62. (4) OJ No L 364, 12. 12. 1992, p . 27 .